

115 HR 1805 IH: Equine Tax Parity Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1805IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Barr introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce the holding period used to determine whether
			 horses are section 1231 assets to 12 months.
	
 1.Short titleThis Act may be cited as the Equine Tax Parity Act of 2017. 2.Reduction of holding period to 12 months for purposes of determining whether horses are section 1231 assets (a)In generalSection 1231(b)(3)(A) of the Internal Revenue Code of 1986 is amended by striking and horses.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 